          CASE 0:07-cr-00212-PJS-JSM Doc. 676 Filed 08/10/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                          Case No. 07‐CR‐0212(1) (PJS/JSM)

                      Plaintiff,

 v.                                                              ORDER

 MICHAEL FIORITO,

                      Defendant.




      This matter is before the Court on defendant Michael Fiorito’s motion for

appointment of counsel to assist him in appealing the Court’s denial of his motions for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).1 Fiorito filed two pro se

motions for compassionate release, after which, at Fiorito’s request, the Court appointed

counsel from the Federal Defender’s Office to assist him. ECF Nos. 668–69. Fiorito now

argues that his counsel was ineffective and contends that the Federal Defender’s Office

is conflicted, as it represented his codefendant during the underlying criminal

proceedings. He asks that the Court appoint an attorney from outside the Federal

Defender’s Office to represent him on appeal.




      1
       Fiorito also asks for an extension of time in which to file an appeal. This request
is moot, however, as the Court has already granted such an extension to the full extent
permitted by Fed. R. App. P. 4(b)(4). See ECF No. 673.
        CASE 0:07-cr-00212-PJS-JSM Doc. 676 Filed 08/10/20 Page 2 of 3




       Fiorito’s request is denied. Counsel from the Federal Defender’s Office stepped

forward to begin assisting Fiorito four months before being formally appointed and it is

apparent from the record that counsel was in communication with Fiorito during that

time. See ECF No. 651, 656. Fiorito thus had plenty of time to ask for different counsel,

and the fact that he has waited until now to raise the issue of a conflict smacks of

gamesmanship.

       Setting that aside, the Court is unwilling to appoint substitute counsel for two

reasons. First, the Court sees little risk of a conflict in a post‐conviction proceeding that

has nothing to do with the validity of Fiorito’s conviction but rather asks the Court to

exercise its discretion to reduce a sentence based on Fiorito’s current circumstances.

Second, a defendant does not have a right to the assistance of counsel in § 3582(c)

proceedings. United States v. Brown, 565 F.3d 1093, 1094 (8th Cir. 2009). Although the

Court doubted that Fiorito, an able, vigorous, and prolific pro se litigant, actually

needed counsel, it was willing to appoint counsel who had already been working with

him. Having now ruled on—and in the process, thoroughly familiarized itself

with—Fiorito’s motions, the Court is confident that, if Fiorito is unwilling to accept the

services of the Federal Defender’s Office, he will have no problem representing himself

on appeal. Fiorito’s motion is therefore denied.




                                             -2-
       CASE 0:07-cr-00212-PJS-JSM Doc. 676 Filed 08/10/20 Page 3 of 3




                                        ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED that defendant’s motion for appointment of substitute

counsel on appeal [ECF No. 675] is DENIED.


 Dated: August 10, 2020                      s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                          -3-
